   Case 4:20-mj-00026-VLD Document 1 Filed 03/12/20 Page 1 of 11 PageID #: 1




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH DAKOTA
                              SOUTHERN DIVISION




  In the Matter of the Search re:           No.

  20-031-04                                 "REDACTED" SEARCH AND
                                            SEIZURE WARRANT




TO:    ANY AUTHORIZED LAW ENFORCEMENT OFFICER

      An application by a federal law enforcement officer or an attorney for the
government requests the search of the following property more fully described in
Attachment A, attached hereto and incorporated herein by reference.




      I find that the affidavit, or any recorded testimony, establish probable
cause to search and seize the property described above, and that such search
will reveal evidence of violations ofTitle 21, United States Code, Section 841(a)(1)
(distribution and possession with intent to distribute a controlled substance)
and/or Section 843(b)(unlawful use of a communications facility to facilitate the
distribution of a controlled substance); and Title 21, United States Code, Section
846,(conspiracy to distribute controlled substances).

      YOU ARE COMMANDED to execute this warrant on or before
 o     "30"Z                    (not to exceed 14 days)
^in the daytime - 6:00 a.m. to 10:00 p.m.
□ at any time in the day or night asI find reasonable cause has been established.

      Unless delayed notice is authorized below, you must give a copy of the
warrant amd a receipt for the properly taken to the person from whom, or from
whose premises, the property was taken, or leave the copy and receipt at the
place where the properly was taken.
  Case 4:20-mj-00026-VLD Document 1 Filed 03/12/20 Page 2 of 11 PageID #: 2




      The officer executing this warrant, or an officer present during the
execution of the warrant, must prepare an inventory as required by law and
promptly return this warrant and inventory to the undersigned Judge.
□ Pursuant to 18 U.S.C. § 3103a(b),I find that immediate notification may have
an adverse result listed in 18 U.S.C. § 2705 (except for delay of trial), and
authorize the officer executing this warrant to delay notice to the person who, or
whose property, will be searched or seized,
□ for         days (not to exceed 30).
□ until, the facts justifying, the later specific date of


                                     at Sioux Falls, South Dakota
Date and Time Issued




                                       VERONICA L. DUFFY
                                      United States Magistrate Ju'




                                        [2]
  Case 4:20-mj-00026-VLD Document 1 Filed 03/12/20 Page 3 of 11 PageID #: 3




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                               SOUTHERN DIVISION



  In the Matter of the Search re:           No.


  20-031-04                                 "REDACTED" APPLICATION FOR
                                            SE^CH AND SEIZURE WARRANT




      I, Sarah Wicker, being duly sworn depose and say:

      I am a United States Postal Inspector with the United States Postal
Inspection Service, and have reason to believe that within the following United
States Postal Service (USPS) Priority Mail Parcel bearing USPS Tracking Number
                    which is addressed to


                              there is now concealed certain property, namely:
controlled substances and/or currency, which I believe is property constituting
evidence of the commission of criminal offenses, contraband, the fruits of crime,
or things otherwise criminally possessed, or property designed or intended for
use or which is or has been used as the means of committing criminal offenses,
concerning violations of Title 21, United States Code, Section 841(a)(1)
(distribution and possession with intent to distribute a controlled substance)
and/or Section 843(b)(unlawful use of a communications facility to facilitate the
distribution of a controlled substance); and Title 21, United States Code, Section
846,(conspiracy to distribute controlled substances).

      The facts to support a finding of Probable Cause are contained in my
Affidavit filed herewith.




                                      sarah Wicker, U.S. Postal Inspector
                                      United States Postal Inspection Service

      Sworn to before me, and subscribed in my presence on the / £>C day of
March, 2020, at Sioux Falls, South Dakota.




                                      VERONICA L. DUFFY
                                      United States Magistrate Ju'
 Case 4:20-mj-00026-VLD Document 1 Filed 03/12/20 Page 4 of 11 PageID #: 4




                     "REDACTED" ATTACHMENT A

            DESCRIPTION OF LOCATION TO BE SEARCHED

SUBJECT PARCEL:
  Case 4:20-mj-00026-VLD Document 1 Filed 03/12/20 Page 5 of 11 PageID #: 5




                          "REDACTED" ATTACHMENT B

           DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED

Evidence of a violation of Title 21, U.S.C. § 841(a)(1), Title 21, U.S.C. § 843(b),
Title 21, U.S.C. § 846, fruits of the crime, and/or proceeds of drug trafficking, to
include:


      1. Marijuana, cocaine, heroin, methamphetamine, any derivatives
           of those narcotics, any other controlled substances or related
           paraphernalia.

      2. United States currency and other financial instruments.

      3. Items of personal property inside the express mail package which
           tend to identify the person(s) in possession, control or ownership
           of the parcel that is the subject of this warrant.

      4. Any packaging materials.
     Case 4:20-mj-00026-VLD Document 1 Filed 03/12/20 Page 6 of 11 PageID #: 6




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH DAKOTA
                             SOUTHERN DIVISION



     In the Matter of the Search Regarding No. H
     20-031-04                              "REDACTED" AFFIDAVIT IN
                                             SUPPORT OF SEARCH AND
                                             SEIZURE WARRANT




STATE OF SOUTH DAKOTA )
                              :SS
COUNTY OF MINNEHAHA          )

      I, Sarah Wicker, United States Postal Inspector for the United States Postal
Inspection Service, being duly s^vorn, state the following is true and correct to the
best of my knowledge and belief.

1.    I am a United States Postal Inspector with the United States Postal Inspection
Service, and have been so employed since May, 2015. I am currently assigned to
the Sioux Falls Domicile of the Postal Inspection Service and have experience
enforcing federal mad and drug laws. This affidavit is based on my own personal
knowledge and information given to me by other Postal Inspectors and other law
enforcement personnel.

2.      I received basic training for approximately 12 weeks from the United States
Postal Inspection Service regarding individuals using the United States Mad to
transport controlled substances and proceeds from the sale of controded
substances, as well as the use of Postal Money Orders to launder the proceeds of
controlled substances. I received formal training for one week in July,.2017, when
I attended the United States Postal Inspection Service Narcotics Training Course in
Chicago, Illinois. This training involved narcotic investigation techniques, chemical
field testing, and training in the identification and detection of controlled
substances, and narcotic proceeds being transported in the United States Mail.

3.      The United States Postal Inspection Service has implemented a Parcel Profde
Program, targeting parcels maded to and from areas of the United States which have
been identified by law enforcement as being source areas for the distribution of
controded substances.     What follows is not meant to set forth ad exhaustive
knowledge of this case, but only those facts necessary in order to establish probable
cause.
     Case 4:20-mj-00026-VLD Document 1 Filed 03/12/20 Page 7 of 11 PageID #: 7


                                                                                            y


        This affidavit is made in support of an application for a search warrant for a



                                          Further, this   arcel weighs      roximatel

             (hereafter Subject Parcel). Based on my experience and on the facts set
forth in this affidavit, I believe the Subject Parcel contains evidence of violations of
Title 21, United States Code, Section 841(a)(1) (distribution and possession with
intent to distribute a controlled substance) and/or Section 843(b) (unlawful use of
a communications faciUty to facilitate the distribution of a controlled substance);
and Title 21, United States Code, Section 846, (conspiracy to distribute controlled
substances).

        Based on my experience and training, I am aware of the following:

        a.     Drug traffickers often utilize the United States Mail and other private
               courier services to transport illegal narcotics, or proceeds from the sale
               of, or for the purchase of, controlled substances.

        b.     Parcels containing controlled substances and controlled substance
               proceeds usually have handwritten labels.

        c.     Drug traffickers often do not require a signature on parcels containing
               narcotics, so the recipient is not required to sign for the parcel.

        d.     Drug traffickers often use expedited mailing services includmg Priority
               Mail Express and Priority Mail. These expedited mailing services
               provide real time tracking which allows drug traffickers to anticipate
               and verify delivery.

        e.     Drug traffickers often use fictitious return addresses, names or
               businesses on parcels containing narcotics m attempt to hide the true
               identity of the mailer and/or the Intended recipient in the event the
               parcel is Intercepted by law enforcement.

        I researched postal business records to identi: if the address of




                         The first Priority Mail Parcel was delivered on or



7.      On                    I received notification via postal business records that a
USPS Priori-                     ject Parcel) was mailed from
                                      : obtained an image of the parcel which identified
the recipient address                                                   Postal business
records identified the Subject Parcel is scheduled to be dehvered on I
     Case 4:20-mj-00026-VLD Document 1 Filed 03/12/20 Page 8 of 11 PageID #: 8




8-      On H^^^^^^B^ocate^h^ubjec^axcel at the USPS Sioux Falls Post
Office,                                               1 observed the Subject Parcel to
contain the following suspicious characteristics:




        USPS business records show the parcel was mailed from

                                                Your Affiant knows that Priority Mail
Express is a costlier method of mailing which provides for the tracking of the
package, which is a characteristic common to packages containing illegal narcotics.
A search of a law enforcement database indicated the deliverv addressee name

                                                         A search of the sender's name
                as it IS written on the   larcel is not associated to the return address
                                              per a law enforcement database. Your
Affiant knows, based on training and experience that individuals involved in the
trafficking of illegal narcotics will often employ false names,fictitious addresses, and
or incomplete addresses in an attempt to conceal their true identity.

10.     On                   at approximately               an exterior narcotic search
of the Subject Parcel was conducted in a room at the Sioux Falls Law Enforcement
Center, located at                                            Subject Parcel was
placed in a hallway with other "dummy" parcels of similar size and shape. Sioux
Falls Police Officer Westrum brought his certified narcotic canine Robi to the room
where the Subject Parcel was placed. Officer Westrum stated Robi both alerted and
indicated to the Subject Parcel as containing a narcotic odor.

11.     Officer Westrum stated he has been a canine handler for approximately five
years. Officer Westrum advised that his canine, Robi, was recently recertified on
November 8, 2019, and has been in service for approximately five years. Officer
Westrum stated Robi is certified in accordance with the certification standards for
the State of South Dakota.

12. Based on these facts, 1 believe there is probable cause that the Subject Parcel
contains evidence of violations of Title 21, United States Code, Section 841(a)(1),
(distribution and possession with intent to distribute a controlled substance); Title
21, United States Code, Section 843(b),(unlawful use of a communication facilify to
facilitate the distribution of a controlled substance); and Title 21, United States
Code, Section 846,(conspiracy, including, but not limited to, controlled substances).
  Case 4:20-mj-00026-VLD Document 1 Filed 03/12/20 Page 9 of 11 PageID #: 9




                                             Wicker
                                    United States Postal Inspector


      Sworn to before me, and subscribed in my presence on the M     day of
March, 2020, at Sioux Falls, South Dakota.




                                    VERONICA L. DUFFY
                                    UNITED STATES MAGISTRATEOUDGE
Case 4:20-mj-00026-VLD Document 1 Filed 03/12/20 Page 10 of 11 PageID #: 10




                     "REDACTED" ATTACHMENT A

            DESCRIPTION OF LOCATION TO BE SEARCHED

SUBJECT PARCEL;
 Case 4:20-mj-00026-VLD Document 1 Filed 03/12/20 Page 11 of 11 PageID #: 11




                          "REDACTED" ATTACHMENT B

           DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED

Evidence of a violation of Title 21, U.S.C. § 841(a)(1), Title 21, U.S.C. § 843(b),
Title 21, U.S.C. § 846, fruits of the crime, and/or proceeds of drug trafficking, to
include:

      1. Marijuana, coeaine, heroin, methamphetamine, any derivatives
           of those narcotics, any other eontrolled substanees or related
           paraphernalia.

      2. United States curreney and other financial instruments.

      3. Items of personal property inside the express mail paekage which
         tend to identify the person(s) in possession, control or ownership
           of the parcel that is the subject of this warrant.

      4. Any packaging materials.
